Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.

Response to Amendment
Receipt is acknowledged of the amendment filed 5/10/2022. Claims 1-3 and 11-18 are pending. Claim 4 is canceled. Claims 1, 11-14 and 16-18 were amended. 

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. 
Claim 1 was amended to recite wherein “the second pulse sequence is executed such that the second TE value causes a signal of protons of the first fat and a signal of protons of the second fat to have phases opposite to each other” in combination of all previous limitations of claim 1. 
Claims 7 and 8 were previously rejected over Yu et al. US 2009/0261823 (Yu) in view of Bekku et al. US 2020/0309884. The subject matter is currently rejected over Yu et al. US 2009/0261823 (Yu) in view of Maier US 4,806,866 and Suh et al. US 2018/0217216 (Suh) as outlined below.
Claim 11 was amended in a similar manner as claim 1 above. 
Claims 12-14 and 16-18 were previously objected to for comprising allowable subject matter and were amended in independent form. The previous rejection is withdrawn in view of newly identified art as detailed below.
With respect to claims 1 and 11, in the previous rejection the examiner expressed:
It would have been an obvious matter of design choice for one of ordinary skill in the art to determine which frequency is determined as the center frequency wherein the spectrum of the fat peaks is known and the determination of the exact centering frequency, for example corresponding to aliphatic fat, is arbitrary and would be an obvious design choice for one of ordinary skill in the art. Changing the centering frequency would be routine for one of ordinary skill in the art and would not provide any new or unexpected results.

In response to the rejection the applicant’s arguments states, “without acquiescing … and without waiving the right to present any other claims in the future, it is respectfully submitted that such grounds for rejection are rendered moot by the amendments herein to independent claims 1 and 11.” While the applicant has rendered the previous grounds of rejection moot, the examiner is identifying Maier US 4,806,866 to further provide support for the obviousness rejection, which explicitly teaches wherein the applicant can select wherein the RF frequency is set to the resonant frequency of fat or water. See col. 2, lines 29-34.
In regards to claim 1, Yu teaches a method of suppressing fat signal in NMR imaging methods and systems. Yu acknowledges in [0006], “Fat has complex spectral profiles that includes multiple resonant frequencies. To exemplify this point, reference is made to Fig. 1, where a more accurate model of a fat resonant frequency spectrum is shown the includes six resonant frequencies. … Conventionally, it is only the 210 Hz fat peak that is targeted in fat suppression methods and modeled in water-fat decomposition methods; …” As best understood by the examiner, the 210 Hz fat peak corresponds to aliphatic fat and other fat peaks would correspond to olefinic, unsaturated, and polyunsaturated peaks. See Fig. 1. Yu teaches in [0036]-[0039] wherein image data is collected at N different echo times wherein image data is collected at three different echo times, and wherein the relative amplitudes of the fat spectral peaks are calculated. Yu teaches wherein the echo time is incremented in successive acquisitions ([0036]) but fails to teach wherein the signal of the first fat and the signal of the second fat have phases opposite to each other. 
The current rejection is made in view of Suh et al. US 2018/0217216 (Suh). Suh teaches wherein an MRI apparatus acquires at least three echo signals during at least three TEs (see [0113], Fig. 8), wherein the echo times are determined “at which a phase difference between each of water, fat, and a part of interest is equal to a preset phase angle…” (see [0117]-[0118]). See also Figs. 6 and 8. As best understood by the examiner, Suh determines the signal related to water, fat, and a target object of interest based on measurements wherein the fat is at 1.2 ppm (see [0098], Fig. 1) and would correspond to aliphatic fat as recited in claims 5 and 15, and claims 12-14 and 16-18 of the pending application. Suh teaches in Fig. 8 wherein a TE time results in the signal corresponding to fat F and the signal corresponding to the target object are phase separated by 180 degrees. The resulting signal intensities may be calculated by equations (see [0122]-[0137] of Suh) equivalent to those taught in [0102] of the pending application.
As best understood by the examiner, Suh is equivalent to the limitations as claimed except: 1) a center frequency is equal to 0 ppm or water rather than a frequency corresponding to a chemical shift of fat; and 2) the signals correspond to water, a first fat, and a generic target of interest rather than a second fat. Regarding 1), the specific value of the center frequency is arbitrary as suggested in Maier. Adjusting the center frequency changes the math in a predictable manner and yields equivalent results. Regarding 2), while Suh is directed to a generic target of interest, Yu is directed towards characterizing multiple peaks of a complex fat spectrum. Yu discloses that only the 210 Hz peak which corresponds to aliphatic fat is typically targeted and, as such, it would be reasonable to interpret the fat F taught in Suh as equivalent to first fat corresponding to aliphatic fat as recited in the claims. It would also be obvious to one of ordinary skill in the art for the generic target of interest disclosed in Suh to correspond to olefinic, unsaturated, or polyunsaturated fat to characterize the complex fat curve as taught in Yu without any undue experimentation.
Therefore, Suh relates to the limitations as claimed for water, a first fat, and a generic target of interest. Yu relates to the limitations as claimed specifically for characterizing water, and several fat peaks in a complex spectrum. It would be obvious to one of ordinary skill in the art for the target of interest of Suh to correspond to any of the several fat peaks of interest in Yu in a manner equivalent to that as claimed without undue experimentation or providing any new or unexpected results. 
In regards to claim 1, the examiner maintains that Yu teaches a method and system which forms measurements at different TE values to identify the relative amplitudes of several fat peaks which are separated from water signals, Maier teaches wherein the main frequency may be set to the frequency of water or fat, and Suh teaches the claimed method and system separating signals for water, fat, and any other target of interest with the fat and the target of interest separated by a phase of 180 degrees. Thus it would be obvious to one of ordinary skill in the art to combine the cited references wherein the target of interest corresponds to any peaks of interest including olefinic, unsaturated, and polyunsaturated fat peaks to characterize a complex spectral profile for fat. 
Claims 11-14 and 16-18 are rejected in a manner similar to claim 1 as outlined above and as outlined in the rejection below. 
Therefore, the examiner maintains claims 1-3 and 5-18 stand rejected as outlined in the current rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2009/0261823 (Yu) in view of Maier US 4,806,866 and Suh et al. US 2018/0217216 (Suh).

Regarding claim 1, Yu teaches a magnetic resonance imaging apparatus (MRI machine of Fig. 2) comprising:
sequence controlling circuitry configured to acquire a first piece of data by executing a first pulse sequence having a first Echo Time (TE) value, to acquire a second piece of data by executing a second pulse sequence having a second TE value different from the first TE value, and to acquire a third piece of data by executing a third pulse sequence having a third TE value different from the first and the second TE values (pulse sequence server 18 generates the pulse sequences wherein the echo time is incremented during successive acquisitions with N sets of data with N different echo times with data associated with each echo time; see paras. [0036]-[0042]); and
processing circuitry configured to extract a signal related to water, a signal related to a first fat, and a signal related to a second fat, on a basis of the first piece of data, the second piece of data, and the third piece of data (signals are extracted for signals related to water an signals related to k fat spectral peaks; see [0010], [0036]-[0042]; see Fig. 1).
Yu fails to explicitly teach wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, in such a manner that a center frequency is equal to a frequency corresponding to a chemical shift of a fat, and wherein the second pulse sequence is executed such that the second TE value causes a signal of protons of the first fat and a signal of protons of the second fat to have phases opposite to each other.
Maier teaches wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, in such a manner that a center frequency is equal to a frequency corresponding to a chemical shift of a fat (the RF frequency is set to the resonant frequency of fat or water, to the midpoint or centroid frequency, or to the highest of the peak frequencies; see col. 2, lines 29-34). 
Suh teaches wherein the second pulse sequence is executed such that the second TE value causes a signal of protons of the first fat and a signal of protons of the second fat to have phases opposite to each other (the pulses sequence is selected with a TE causing the signal from fat F and a target of interest to have phases opposite to each other, wherein it would be obvious to one of ordinary skill in the art for the target of interest to be a different fat peak as taught in Yu; see Fig. 8; see para. [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, in such a manner that a center frequency is equal to a frequency corresponding to a chemical shift of a fat as taught in Maier into Yu in order to gain the advantage of setting the main frequency to a peak of fat such that the received signal of the fat peak is always in phase with main frequency regardless of the TE in a manner consistent with fundamental principals of NMR; and wherein the second pulse sequence is executed such that the second TE value causes a signal of protons of the first fat and a signal of protons of the second fat to have phases opposite to each other as taught in Suh into Yu in order to gain the advantage of separating the signal from a fat signal and a target of interest in phase due to their different Larmour frequencies, wherein it would be obvious for the target of interest to be a second fat to characterize the complex fat spectrum of Yu.

Regarding claim 11, Yu further teaches a magnetic resonance imaging method to be implemented by a magnetic resonance imaging apparatus, comprising: acquiring a first piece of data by executing a first pulse sequence having a first Echo Time (TE) value, acquiring a second piece of data by executing a second pulse sequence having a second TE value different from the first TE value, and acquiring a third piece of data by executing a third pulse sequence having a third TE value different from the first and the second TE values; and extracting a signal related to water, a signal related to a first fat, and a signal related to a second fat, on a basis of the first piece of data, the second piece of data, and the third piece of data (see rejection for claim 1 above).

Regarding claims 12-14, Yu teaches a magnetic resonance imaging apparatus (MRI machine of Fig. 2) comprising:
sequence controlling circuitry configured to acquire a first piece of data by executing a first pulse sequence having a first Echo Time (TE) value, to acquire a second piece of data by executing a second pulse sequence having a second TE value different from the first TE value, and to acquire a third piece of data by executing a third pulse sequence having a third TE value different from the first and the second TE values (pulse sequence server 18 generates the pulse sequences wherein the echo time is incremented during successive acquisitions with N sets of data with N different echo times with data associated with each echo time; see paras. [0036]-[0042]); and
processing circuitry configured to extract a signal related to water, a signal related to a first fat, and a signal related to a second fat, on a basis of the first piece of data, the second piece of data, and the third piece of data (signals are extracted for signals related to water and signals related to k fat spectral peaks, and wherein conventionally only a 210 Hz fat peak corresponding to aliphatic fat is targeted in fat suppression methods and modeled in water-fat decomposition methods; see [0010], [0036]-[0042]; see Fig. 1).
Yu fails to explicitly teach wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, in such a manner that a center frequency is equal to a frequency corresponding to a chemical shift of a fat, and wherein the second pulse sequence is executed such that the second TE value causes a signal of protons of the first fat and a signal of protons of the second fat to have phases opposite to each other, wherein the second pulse sequence is executed such that the second TE value causes a signal of aliphatic protons and a signal of polyunsaturated, olefinic, or unsaturated fat protons to have phases opposite to each other.
Maier teaches wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, in such a manner that a center frequency is equal to a frequency corresponding to a chemical shift of a fat (the RF frequency is set to the resonant frequency of fat or water, to the midpoint or centroid frequency, or to the highest of the peak frequencies; see col. 2, lines 29-34). 
Suh teaches wherein the second pulse sequence is executed such that the second TE value causes a signal of protons of the first fat and a signal of protons of the second fat to have phases opposite to each other (the pulse sequence is selected with a TE causing the signal from fat F and a target of interest T to have phases opposite to each other, wherein it would be obvious to one of ordinary skill in the art for the fat F to correspond to aliphatic fat at 210 Hz as conventionally targeted in fat suppression methods as disclosed in Yu and the target of interest T to correspond to a different fat peak such as polyunsaturated, olefinic, or unsaturated fat protons to characterize a complex fat profile as disclosed in Yu; see Fig. 8; see para. [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, in such a manner that a center frequency is equal to a frequency corresponding to a chemical shift of a fat as taught in Maier into Yu in order to gain the advantage of setting the main frequency to a peak of fat such that the received signal of the fat peak is always in phase with main frequency regardless of the TE in a manner consistent with fundamental principals of NMR; and wherein the second pulse sequence is executed such that the second TE value causes a signal of protons of the first fat and a signal of protons of the second fat to have phases opposite to each other as taught in Suh into Yu in order to gain the advantage of separating the signal from a fat signal and a target of interest in phase due to their different Larmour frequencies, wherein it would be obvious for the target of interest to correspond to a second fat such as polyunsaturated, olefinic, or unsaturated fat to characterize the complex fat spectrum of Yu.

Regarding claims 16-18, see rejection for claims 12-14 above.

Regarding claim 2, Yu fails to explicitly teach wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence and the third pulse sequence as a linked one acquisition while maintaining a receiver gain at a same level. It would be obvious to one of ordinary skill in the art to perform the first, second and third pulse sequences while maintaining a receiver gain at the same level such that direct comparisons between signal amplitudes from measurements of the first, second, and third pulse sequences as the analysis would become much more difficult to make comparisons between the first, second, and third pulse sequences if the gain were adjusted from one measurement to the next. 

Regarding claim 3, Yu further teaches wherein the processing circuitry extracts the signal related to the water, the signal related to the first fat, and the signal related to the second fat, on a basis of values of a chemical shift of the water, a chemical shift of the first fat, and a chemical shift of the second fat (the chemical shifts are based on the chemical shifts between the different fat species and water; see para. [0001], [0036]-[0042]; see Fig. 1).

Regarding claims 5 and 15, Yu fails to explicitly teach wherein the fat is aliphatic fat. It would have been an obvious matter of design choice for one of ordinary skill in the art to determine which frequency is determined as the center frequency wherein the spectrum of the fat peaks is known and the determination of the exact centering frequency, for example corresponding to aliphatic fat, is arbitrary and would be an obvious design choice for one of ordinary skill in the art. Changing the centering frequency would be routine for one of ordinary skill in the art and would not provide any new or unexpected results.

Regarding claim 6, Yu further teaches wherein the processing circuitry generates one selected from between a two-dimensional image and a three dimensional image, on a basis of the signal related to the water, the signal related to the first fat, and the signal related to the second fat (two or three dimensional images are formed based on the water and fat signals; see para. [0034], [0055]-[0059]).

Regarding claim 7, Yu teaches fails to teach wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the water and a signal of the first fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other.
Suh teaches wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the water and a signal of the first fat to be in-phase with each other (for TE4 the signal of water W and the signal of fat F are in phase; see Fig. 8), the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other (for TE3 and TE1 the signal of water W and fat F are out of phase; see Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the water and a signal of the first fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other as taught in Suh into Yu in order to gain the advantage of forming images wherein various components are measured both in phase and out of phase in order to isolate different components during measurements and isolate signals from the different contributions.

Regarding claim 8, Yu fails to teach wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the first fat and a signal of the second fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other.
Suh teaches wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the first fat and a signal of the second fat to be in-phase with each other (for TE4 the first fat F and the target of interest T are in phase, wherein it would be obvious for the target of interest T to correspond to a second fat as taught in Yu; see Fig. 8), the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other (for TE1 and TE3 the first fat F and the target T are out of phase, wherein it would be obvious for the target of interest T to correspond to a second fat as taught in Yu; see Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the first fat and a signal of the second fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other as taught in Suh into Yu in order to gain the advantage of forming images wherein various components are measured both in phase and out of phase in order to isolate different components during measurements and isolate signals from the different contributions.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2009/0261823 (Yu) in view of Maier US 4,806,866 and Suh et al. US 2018/0217216 (Suh), and in further view of Bydder et al. US 2015/0309137 (Bydder).

Regarding claims 9 and 10, Yu fails to teach wherein the processing circuitry receives, from a user, an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about the first pulse sequence, the second pulse sequence, and the third pulse sequence, and the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, while maintaining a receiver gain at a same level; and wherein the processing circuitry receives, from a user, an input indicating a plurality of types of fat including an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about three or more pulse sequences including the first pulse sequence, the second pulse sequence, and the third pulse sequence, the sequence controlling circuitry executes the three or more pulse sequences, and the processing circuitry extracts signals each related to a different one of the plurality of types of fat, on a basis of pieces of data obtained from the three or more pulse sequences executed by the sequence controlling circuitry..
Bydder teaches wherein the processing circuitry receives, from a user, an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about the first pulse sequence, the second pulse sequence, and the third pulse sequence, and the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, while maintaining a receiver gain at a same level; and wherein the processing circuitry receives, from a user, an input indicating a plurality of types of fat including an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about three or more pulse sequences including the first pulse sequence, the second pulse sequence, and the third pulse sequence, the sequence controlling circuitry executes the three or more pulse sequences, and the processing circuitry extracts signals each related to a different one of the plurality of types of fat, on a basis of pieces of data obtained from the three or more pulse sequences executed by the sequence controlling circuitry (As best understood by the examiner, the claim amounts to automating a process which could reasonably be performed by a person. For example, one of ordinary skill in the art would readily determine what fat signals are of interest, determining the sequence to image them, and controlling the pulse sequence as routine steps for performing the MR method as essential steps for that taught by Yu. Further, Bydder teaches using input parameters to determine the composition of fat and includes selecting initial values of the fat characterization parameters, and can include a process implementing an exemplary model of the signal versus echo time that includes estimation parameters, and includes a process to acquire data, a process to determine fat characterization parameters, and a process for implementing an exemplary model of the signal versus echo time that includes estimation parameters. Applying a constraint that the phases should be equal at a certain echo-time can provided a better model of the MR physics and has advantages due to the fact that fewer parameters need to be estimated. See paras. [0030], [0039], [0104]; see Table 1; see Figs.2A, 2B, and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the processing circuitry receives, from a user, an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about the first pulse sequence, the second pulse sequence, and the third pulse sequence, and the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, while maintaining a receiver gain at a same level; and wherein the processing circuitry receives, from a user, an input indicating a plurality of types of fat including an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about three or more pulse sequences including the first pulse sequence, the second pulse sequence, and the third pulse sequence, the sequence controlling circuitry executes the three or more pulse sequences, and the processing circuitry extracts signals each related to a different one of the plurality of types of fat, on a basis of pieces of data obtained from the three or more pulse sequences executed by the sequence controlling circuitry as taught in Bydder into Yu in order to gain the advantage of determining what fat signals are of interest, determining what sequence parameters are necessary to collect the images, and collecting signals based on the measured signals for each type of fat in accordance to the total fat spectrum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868